Citation Nr: 1455663	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  06-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to February 24, 2011 for the grant of service connection for diabetes mellitus (DM).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1969 to March 1985.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran was awarded an effective date of February 24, 2011 for his service connected DM.  In March 2014, the RO issued a deferred rating decision, asserting that the claim was not granted in full, as the effective date did not go back to the date of claim.  In a subsequent supplemental statement of the case (SSOC), the RO denied the Veteran an effective date earlier than February 24, 2011.  The Veteran perfected an appeal to this issue in a March 2014 statement following his receipt of the SSOC.  

The Board notes that the Court of Appeals for Veterans Claims (Court) has held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says." Id. at 47.  By issuing an SSOC, the RO has taken action with regard to the issue of an earlier effective date for DM.  Therefore, the Veteran's earlier effective date claim is before the Board.  

The issue of an evaluation in excess of 20 percent for DM has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).




FINDINGS OF FACT

1.  The Veteran's original claim for service connection for DM was filed in April 2005.

2.  In a July 2005 rating decision the Veteran was denied service connection for DM.  The Veteran filed a notice of disagreement with the decision in February 2006, and perfected his appeal.  

3.  In March 2010, the RO granted service connection for DM assigning an evaluation of 20 percent with an effective date of February 24, 2011, the date the regulation extending herbicide exposure presumption to certain Veterans with Korean service became effective.  


CONCLUSION OF LAW

The claim for an effective date earlier than February 24, 2011 for the grant of service connection for DM is without legal merit. 38 U.S.C.A. § 1110, 1131, 5110 (West 2014); 38 C.F.R. § 3.114, 3.307, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With respect to the Veteran's effective date claim, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

VA also has a duty to assist the Veteran in the development of the claim.  The Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA treatment records, VA examination reports, and lay statements have been obtained.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

The Veteran contends that the effective date of his grant of service connection for DM should be his date of claim, April 19, 2005.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise 
provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea. Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv); 76 Fed. Reg. 4245 (Jan. 25 2011).  Of note, the revision to the regulations did not contain any provision that would extend eligibility for an effective date earlier than the effective date of the revised regulation, February 24, 2011.

VA regulations also provide specific instructions for the assignment of an effective date for an award based on a change of law:

Effective date of award. Where pension, compensation, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran or child of a veteran with covered service in Korea is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where pension, compensation, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran or child of a veteran with covered service in Korea is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114.

The Board would like to express that it is extremely sympathetic toward the Veteran' claim and is deeply appreciative of his lengthy military service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The evidence is clear in this case.  As discussed above, the Veteran filed his claim for service connection for DM in April 2005, at which time he was diagnosed with DM.  This is not in dispute.  However, service connection was granted based purely on the application of the revision to VA regulations that allowed a herbicide exposure presumption to be extended to certain Veterans with Korean service.  The medical evidence of record has not shown a basis for directly connecting his diabetes mellitus to his military service, and the Veteran did not establish actual exposure to herbicides.  Indeed, his service treatment records were negative for complaints or treatment of DM and DM was not identified until many years after his separation from service.

The amendment allowing presumptive service connection for those who operated in or near the Korean DMZ did not become effective until February 24, 2011, and VA regulations prohibit the assignment of a date earlier than that amendment.  The Veteran's entitlement to service connection did not arise until this amendment came into effect, as his entitlement was solely based on his presumed exposure to herbicides.      

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for DM earlier than February 24, 2011 is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than February 24, 2011, for the award of service connection for DM is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


